Order entered October 27, 2015




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-01388-CV

              PREMIER POOLS MANAGEMENT CORP., ET AL., Appellants

                                                V.

                                PREMIER POOLS, INC., Appellee

                          On Appeal from the 101st Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-12-07182

                                             ORDER
        We GRANT appellee’s October 19, 2015 fourth motion for an extension of time to file a

brief. We ORDER the brief tendered to this Court by appellee on October 26, 2015 filed as of

the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE